RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 08a0035p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                          X
                                                           -
 SHARA JENKINS, individually and as legal guardian
                                                           -
 of Shanell Ratcliff (06-4550); BRENDA MULKEY,
                                                           -
 individually and as legal guardian of Charles
                                                           -
                                                               Nos. 06-4550/4551
 Littlejohn (06-4551),
                                                           ,
                                  Plaintiffs-Appellants, >
                                                           -
                                                           -
                                                           -
             v.

                                                           -
                                                           -
 ROCK HILL LOCAL SCHOOL DISTRICT and LLOYD
                                                           -
 EVANS, individually and in his official capacity as
                                                           -
 Superintendent of Rock Hill Local School District,
                                 Defendants-Appellees. -
                                                          N
                           Appeal from the United States District Court
                          for the Southern District of Ohio at Cincinnati.
                    Nos. 04-00180; 04-00269—Susan J. Dlott, District Judge.
                                         Argued: December 5, 2007
                                   Decided and Filed: January 17, 2008
      Before: DAUGHTREY and COLE, Circuit Judges; COLLIER, Chief District Judge.*
                                             _________________
                                                   COUNSEL
ARGUED: Michael Garth Moore, LAW OFFICE OF MICHAEL MOORE, Columbus, Ohio, for
Appellants. R. Gary Winters, McCASLIN, IMBUS & McCASLIN, Cincinnati, Ohio, for Appellees.
ON BRIEF: Michael Garth Moore, LAW OFFICE OF MICHAEL MOORE, Columbus, Ohio, for
Appellants. R. Gary Winters, Ian R. Smith, McCASLIN, IMBUS & McCASLIN, Cincinnati, Ohio,
for Appellees.
                                             _________________
                                                 OPINION
                                             _________________
      CURTIS L. COLLIER, Chief District Judge. Plaintiffs Shara Jenkins (“Jenkins”) and
Brenda Mulkey (“Mulkey”) filed this consolidated appeal challenging the district court’s grant of
summary judgment to defendants Lloyd Evans (“Evans”) and the Rock Hill School Board (“School

        *
           The Honorable Curtis L. Collier, Chief United States District Judge for the Eastern District of Tennessee,
sitting by designation.


                                                         1
Nos. 06-4550/4551         Jenkins, et al. v. Rock Hill Local School District, et al.             Page 2


Board”) on their First Amendment retaliation and privacy claims. In analyzing the retaliation
claims, the district court incorrectly limited constitutionally protected activities to matters of public
concern. However, because the district court reached the correct decision on all claims except
Jenkins’s retaliation claim against Evans, we REVERSE the district court’s decision on that claim
and AFFIRM its decision on all others.
I.      RELEVANT FACTS AND PROCEDURAL HISTORY
        A.      Jenkins and Her Daughter, Shanell
       This case stems from a dispute between Jenkins and school officials over the treatment of
Jenkins’s daughter, Shanell. Shanell was enrolled in first grade at Rock Hill Elementary School
(“Rock Hill”) in March 2000. That month, Shanell was diagnosed with diabetes, and Jenkins made
arrangements with the school nurse, Marsha Wagner (“Wagner”), for Wagner and other school
personnel to assist Shanell with her diabetes treatment.
        There were no problems until Shanell started second grade in the 2000-2001 school year.
Jenkins again arranged with Wagner for school personnel to assist Shanell. However, there was an
apparent misunderstanding between Jenkins and Wagner over whether Wagner would administer
an insulin shot if she received proper written authorization from Jenkins and Shanell’s doctor. This
confusion led Jenkins to believe Rock Hill was being uncooperative in caring for Shanell.
        Because Rock Hill would not administer insulin shots, Jenkins contacted Evans, the school
superintendent, on October 29, 2001. In her affidavit, Jenkins alleges Evans told her the school was
not responsible for Shanell’s medical care and suggested she enroll Shanell in a different school.
Jenkins then contacted the School Board on November 19 and the Ohio Coalition for Children with
Disabilities on November 26.
       The following day, November 27, 2001, Jenkins alleges Evans called her and told her
Shanell could not come back to school. This prompted Jenkins to contact the U.S. Department of
Education’s Office of Civil Rights, the Ohio Department of Education, a county commissioner, and
members of the School Board.
        After Shanell missed over a week of classes, Evans relented and allowed Shanell to return
to school on December 6. The next day, Jenkins claims school personnel barred her from going to
Shanell’s classroom, while other non-employees freely walked through the building as Jenkins
normally did. Defendants respond that Jenkins was stopped at the front office because she was
required to comply with the general policy of signing in before seeing her daughter during school
hours. Jenkins claims that when she confronted Evans about this incident and the school’s role in
caring for Shanell, Evans threatened to involve the Lawrence County Department of Job and Family
Services (“Children Services”) in the matter. “Ms. Jenkins,” he allegedly explained, “you contacted
the Office of Civil Rights and got an investigation started, so I figured I’d start one of my own.”
        The next week, on December 13, 2001, the Ironton Tribune newspaper printed a letter to the
editor written by Jenkins:
        I have a 7-year-old daughter who is diabetic and has attended Rock Hill No. 2 school
        for three years. I received a phone call from the superintendent Nov. 27 and was told
        I couldn’t bring my daughter back to school. I was told she wasn’t enrolled there
        anymore.
        The school took it upon themselves to withdraw her without my permission and said
        that I was the one who withdrew her. We tried going to the school and got escorted
Nos. 06-4550/4551        Jenkins, et al. v. Rock Hill Local School District, et al.            Page 3


       out by a teacher. I made contacts with the state and got her back in school after she
       missed seven days.
       Now, we are being treated differently, just because I’m fighting for my daughter’s
       rights. There’s only one teacher in the school willing to take responsibility for my
       daughter’s health issues. This goes to show you how much “teachers” care about
       your children.
      She also filed a complaint with the U.S. Department of Education, which the agency received
on December 17.
       On December 19, 2001, a call was placed from the Rock Hill principal’s office to Children
Services. In that call, Wagner provided information about Jenkins and Shanell. Children Services
filed a court complaint against Jenkins in January 2002, but the charges were dropped as
unsubstantiated in May 2002.
        When Jenkins accused Evans of calling Children Services, she contends that he responded,
“I told you I was going to involve Children Services . . . I don’t like to be pushed around. I don’t
take that too lightly.” When she told Evans their disputes would have to be settled in court, he
suggested she would be wasting her time. “I have a lot more pull than you do, and there’s no
attorney gonna stand up to me, because they know they can’t win,” she recounts him saying.
        Also in January 2002, Shanell’s doctor recommended she be home-schooled, and Shanell
stopped attending school. Rock Hill initially provided a tutor but that person stopped tutoring
Shanell for reasons unknown to her mother. Jenkins repeatedly requested Evans provide a tutor for
Shanell but Evans allegedly said he could not find anyone willing to tutor her. Without a tutor,
Shanell did not receive her education the last three months of the school year. The next school year,
she transferred to another school district.
       B.      Mulkey and Her Son, Charles
        Mulkey enrolled her son Charles in Rock Hill in January 2003. Charles had diabetes, so
school nurse Wagner checked his blood sugar regularly. Mulkey received frequent calls from
Wagner telling her to pick Charles up from school because his blood sugar was high or he was not
feeling well. Mulkey felt that some of those calls were unnecessary. She complained about the calls
to Wagner. She then brought her concerns to Evans, who disagreed with her concerns. Evans also
suggested the possibility of home-schooling, which Mulkey declined because Charles’s doctor
recommended he attend school with other kids.
       On March 18, 2003, Charles was sick so Wagner tried to contact Mulkey, but Mulkey’s
phone was disconnected. In addition, Wagner was running low on medical supplies that Mulkey
was supposed to supply for Charles. Wagner, after consulting with the school principal, called
Children Services to report possible child neglect. A Children Services investigator interviewed her,
causing her no expense or hardship, and then closed the case.
       Two weeks after the Children Services call, on April 4, 2003, Mulkey moved to her father’s
property in another school district and enrolled Charles in that district.
II.    STANDARD OF REVIEW
        The Court reviews a district court’s grant of summary judgment de novo. Bender v. Hecht’s
Dep’t Stores, 455 F.3d 612, 619 (6th Cir. 2006). Summary judgment is appropriate if “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
Nos. 06-4550/4551            Jenkins, et al. v. Rock Hill Local School District, et al.                        Page 4


party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The Court must construe
the facts and draw all inferences in favor of the non-moving party. Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).
III.     DISCUSSION
        Plaintiffs brought their claims for violations of the First Amendment to the United States
Constitution pursuant to 42 U.S.C. § 1983, which allows a plaintiff to vindicate the deprivation of
constitutional rights by a defendant acting under color of law. Harbin-Bey v. Rutter, 420 F.3d 571,
575 (6th Cir. 2005).
         A.       Retaliation
        Plaintiffs allege they were retaliated against in violation of the First Amendment. There are
three elements to a retaliation claim:
         (1) the plaintiff was engaged in a constitutionally protected activity;
         (2) the defendant’s adverse action caused the plaintiff to suffer an injury that would
         likely chill a person of ordinary firmness from continuing to engage in that activity;
         and
         (3) the adverse action was motivated at least in part as a response to the exercise of
         the plaintiff’s constitutional rights.
Bloch v. Ribar, 156 F.3d 673, 678 (6th Cir. 1998). If the plaintiff meets this burden, the burden of
production shifts to the defendant, Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999) (en
banc), but if the defendant can show he would have taken the same action in the absence of the
protected activity, he is entitled to summary judgment. Id.
        In granting summary judgment to Defendants, the district court incorrectly held that
Jenkins’s and Mulkey’s speech was not constitutionally protected because it did not touch upon a
matter of public concern. The public concern test originated in Pickering v. Board of Education,
391 U.S. 563 (1968) and Connick v. Myers, 461 U.S. 138 (1983), in which the Supreme Court held
the First Amendment    protects from retaliation government employees who speak on matters of
public concern.1 461 U.S. at 147. Following its rationale in Pickering, the Court in Connick sought
to balance the interests of government employees, as citizens, “in commenting upon matters of
public concern and the interest of the State, as an employer, in promoting the efficiency of the public
services it performs through its employees.” Id. at 142 (citing Pickering, 391 U.S. at 568). To
achieve this balance, the Court held the speech of government employees is constitutionally
protected if it touches upon a matter of public concern. Connick was expressly limited to
government employees and based solely on the need to balance the free speech rights of government
employees with the government’s needs as an employer. See id. at 154; Thaddeus, 175 F.3d at 390
(“The story of the public concern limitation is a story about the free speech of public employees.”).
      The Supreme Court has used the public concern test in situations analogous to public
employment, where free speech rights must be balanced against the need to effectively manage a
governmental entity. See Tenn. Secondary Sch. Ath. Ass’n v. Brentwood Acad., 127 S. Ct. 2489,

         1
             In fact, the public concern test actually expanded the free speech rights of public employees. See Garcetti
v. Ceballos, 126 S. Ct. 1951, 1957 (2006) (noting that Pickering and Connick changed the dogma that public employees
surrender all their First Amendment rights by reason of their employment); Rutan v. Republican Party, 497 U.S. 62, 95
(1990) (“Private citizens cannot be punished for speech of merely private concern, but government employees can be
fired for that reason.”); Van Deelen v. Johnson, 497 F.3d 1151, 1156-57 (10th Cir. 2007) (“The public concern test was
meant to form a sphere of protected activity for public employees, not a constraining noose around the speech of private
citizens.”).
Nos. 06-4550/4551             Jenkins, et al. v. Rock Hill Local School District, et al.                        Page 5


2495 (2007) (coaches voluntarily participating in an athletic league); Bd. of County Comm’rs v.
Umbehr, 518 U.S. 668, 673 (1996) (government contractors). Courts have made other similar
extensions of the public concern test. Blackburn v. City of Marshall, 42 F.3d 925, 932-34 (5th Cir.
1995) (describing cases involving doctors suing public hospitals over staff privileges and licensees
suing government agencies, but declining to use public concern test in context of towing company
owner who sued police official).
        Beyond those limited extensions, applying “the public concern test outside the public
employment setting would require us to rend it from its animating rationale and original context.”
Van Deelen, 497 F.3d at 1156-57; see also Eichenlaub v. Twp. of Indiana, 385 F.3d 274, 282 (3d
Cir. 2004) (“To expand this public concern limitation into the broader context of all citizen speech
would wrench it from its original rationale and curtail a significant body of free expression that has
traditionally been fully protected under the First Amendment.”); Campagna v. Mass. Dep’t of Envtl.
Prot., 334 F.3d 150, 155 (1st Cir. 2003); Friedl v. City of New York, 210 F.3d 79, 87 (2d Cir. 2000);
Vickery v. Jones, 100 F.3d 1334, 1346 n.1 (7th Cir. 1996); United States v. Reyes, 87 F.3d 676, 680
(5th Cir. 1996).
        This circuit has likewise recognized the limited nature of the public concern test, in a case
that we find dispositive here. Gable v. Lewis, 201 F.3d 769 (6th Cir. 2000). In Gable, the plaintiff
alleged a police officer retaliated against her in violation of her First Amendment right to petition
the government for a redress of grievances. 201 F.3d at 770. The plaintiff won a jury trial, and the
defendant appealed, arguing–among other issues–that the public concern test should have applied.
The Sixth Circuit rejected the defendant’s argument, holding that the public concern        test is not
applicable to petitioning activity outside the public employee context. Id. at 771-72.2 The Court
noted that Connick created the public concern test because government agencies need the ability to
maintain order in their workplaces, which was inapplicable to the situation of a private individual
petitioning the government for the redress of grievances. Id. Likewise, the reason does not apply
in the context of parents criticizing school officials. In addition, the Court noted that “the petition
clause itself is not generally limited to matters of ‘public concern’ as described in the Connick case
but includes the petitioner’s private business interests.” Id. Likewise, the Supreme Court has held
that private speech is protected just like speech on public matters. United Mine Workers v. Illinois
State Bar Ass’n, 389 U.S. 217, 223 (1967); see also Capitol Square Review & Advisory Bd. v.
Pinette, 515 U.S. 753, 760 (1995).
        It is logical to extend Gable’s holding from petitioning to all speech because those rights are
“inseparable.” McDonald v. Smith, 472 U.S. 479, 485 (1985) (The right to petition “was inspired
by the same ideals of liberty and democracy that gave us the freedoms to speak, publish, and
assemble . . . These First Amendment rights are inseparable.”); Thomas v. Collins, 323 U.S. 516, 530
(1945) (“It was not by accident or coincidence that the rights to freedom in speech and press were
coupled in a single guaranty with the rights of the people peaceably to assemble and to petition for
redress of grievances. All these, though not identical, are inseparable.”).
        Defendants cite four cases, all from outside this circuit, for their argument the public concern
test applies when parents of school children criticize school officials. Three of those cases are


         2
            Defendants argue Gable has been implicitly overruled by Jones v. Union County, 296 F.3d 417, 426 (6th Cir.
2002). The Jones panel could not have overruled the Gable panel. 6 Cir. R. 206(c); United States v. Washington, 127
F.3d 510, 517 (6th Cir. 1997) (“[O]ne panel cannot overrule a prior panel’s published decision.”). Jones states, without
any discussion, “actions under the Petition Clause are limited to matters of public concern.” This quote, which was one
of two alternative grounds for the Court’s holding, was taken from Valot v. Southeast Local School District Board of
Education, 107 F.3d 1220, 1226 (6th Cir. 1997), which is a public employment case. For that proposition, Valot cites
six cases from various circuits, all of which are in the public employment context. The cases merely show that the public
concern test applies to petitioning activity for public employees.
Nos. 06-4550/4551            Jenkins, et al. v. Rock Hill Local School District, et al.                       Page 6


district court decisions that adopt, without analysis or explanation, the public concern test for parents
criticizing school officials. The fourth case is Landstrom v. Illinois Department of Children &
Family Services, 892 F.2d 670, 679 (7th Cir. 1990), in which the Seventh Circuit did not discuss the
issue but, instead, merely stated it agreed with the lower court’s analysis. The lower court had relied
on Pickering and Connick to guide its opinion as to what constitutes an exercise of First Amendment
rights, and determined parental criticism of school officials must touch upon a public concern to
constitute the exercise of First Amendment rights. Landstrom v. Illinois Dep’t of Children & Family
Services, 699 F. Supp. 1270, 1278 n.17 & n.18 (N.D. Ill. 1988). However, as noted above, Pickering
and Connick concern the exercise of First Amendment rights only by public employees. Because
public employees lack free speech rights in the context of their employment, those cases ensure
public employees can speak on matters of public concern. It seems apparent to us that the district
court in Landstrom fell into the same error as the district court in this case. We respectfully decline
to follow the Seventh Circuit’s mistaken analysis.
        Nevertheless, Defendants argue the public concern test is necessary to prevent frequent
disputes between parents and school officials from becoming First Amendment lawsuits. But that
purpose is served by the other two elements of a First Amendment retaliation claim. The element
at issue here, constitutionally protected activity, cannot be so limited. Essentially, Defendants’
contention is that parental speech about school officials is not constitutionally protected if the speech
is not about matters of public concern. Such a contention is clearly wrong. Speech is generally
protected by the First Amendment, with restrictions on only limited types of speech, such as
obscenity, defamation, and fighting words, R. A. V. v. St. Paul, 505 U.S. 377, 382-83 (1992), none
of which is applicable here. Defendants have not pointed to any case from the Supreme Court or
this Court that parents criticizing school officials is off-limits when the speech is not about matters
of public concern. Rather, the right to criticize public officials is clearly protected by the First
Amendment. Bloch, 156 F.3d at 678 (citing Glasson v. City of Louisville, 518 F.2d 899, 904 (6th
Cir. 1975) (“The right of an American citizen to criticize public officials and policies and to
advocate peacefully ideas for change is the central meaning of the First Amendment.”)).
       Had the district court applied the proper definition of constitutionally protected activity, the
Court would have recognized both Jenkins and Mulkey satisfy the first element of a prima facie First
Amendment retaliation claim. Jenkins complained to Evans, wrote a letter to a newspaper, and
contacted government officials and agencies; all these activities are constitutionally protected3
speech. Mulkey complained to Wagner and Evans, which is also constitutionally protected speech.
         In Jenkins’s case, the district court did not reach the remaining two elements of a prima facie
case, but it is nevertheless evident she satisfies them. As to the second element, a jury could
conclude Evans’s alleged actions, dismissing Shanell from school, being involved in making a false
report to Children Services, and refusing to provide home-school education through the services of
a tutor, would chill a person of ordinary firmness from engaging in speech. Jenkins also satisfies
the third element because Evans allegedly admitted that Jenkins’s complaints prompted him to be
involved in reporting her to Children Services. See Fed. R. Civ. P. 56(c) (nothing that on a motion
for summary judgment, we view all facts in favor of Jenkins). Therefore, the district court erred in
granting summary judgment to Evans on Jenkins’s retaliation claim.
       In Mulkey’s case, the district court noted there is “no evidence of any retaliation in this
case.” Mulkey did not challenge this determination on appeal, and there is no proof that Evans took
adverse action against Mulkey. Instead, the evidence establishes Wagner called Children Services

         3
           Because Jenkins and Mulkey are also pursuing claims on behalf of Shanell and Charles, the two children are
also plaintiffs. Neither child presents a prima facie case because there is no evidence either engaged in any
constitutionally protected speech, so the district court properly granted summary judgment on the claims by Shanell and
Charles.
Nos. 06-4550/4551             Jenkins, et al. v. Rock Hill Local School District, et al.                        Page 7


because she could not contact Mulkey and Mulkey had not provided necessary medical supplies for
Charles. Accordingly, the district court did not err in granting summary judgment to Evans on
Mulkey’s retaliation claim.
        The district court also did not err in granting summary judgment to the School Board on both
Jenkins’s and Mulkey’s claims because there is no respondeat superior liability in actions under
§ 1983, and there is no evidence a government custom or policy led to any adverse action against
Plaintiffs. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Scarbrough v. Morgan
County Bd. of Educ., 470 F.3d 250, 261 (6th Cir. 2006).
         B.       Invasion of Privacy
       Plaintiffs also allege violations of their right to privacy under the First Amendment.
Although they brought these claims under the First Amendment, there is no indication or argument
supporting a privacy violation based on the First Amendment. Compare with NAACP v. Alabama,
357 U.S. 449, 462 (privacy in associations protected by First Amendment), Perry v. McGinnis, 209
F.3d 597, 609 (6th Cir. 2000) (substantive due process claim based on fundamental right of freedom
of expression).
        Instead the parties presented arguments relying on the substantive due process clause of the
Fourteenth Amendment. The basis for Plaintiffs’ arguments is that Defendants caused Wagner        to
falsely report to Children Services that Shanell and Charles were being medically neglected.4
        As a preliminary matter, as discussed previously, there is no evidence Evans caused Wagner
to make a false report about Charles, nor is there evidence the School Board, through an official or
unofficial policy or custom, was involved in reporting either Shanell or Charles. Thus, assuming
arguendo there was a privacy violation committed, the only possible claim is by Jenkins against
Evans, who may be liable because there is evidence he proximately caused Wagner to make the false
report about Shanell. See Cameron v. Pontiac, 813 F.2d 782, 786 (6th Cir. 1987); see also Brokaw
v. Mercer County, 235 F.3d 1000, 1012 (7th Cir. 2000) (“An official causes a constitutional
violation if he sets in motion a series of events that defendant knew or reasonably should have
known would cause others to deprive plaintiff of constitutional rights.”) (citing Morris v. Dearborne,
181 F.3d 657, 672 (5th Cir. 1999)).
        The Fourteenth Amendment guarantees “due process of law” for any deprivation of “life,
liberty, or property.” U.S. Const. amend XIV § 1. This guarantee includes both procedural and
substantive components. The substantive component incorporates most guarantees of the Bill of
Rights, and it also protects other “fundamental rights and liberties which are, objectively deeply
rooted in this Nation’s history and tradition, and implicit in the concept of ordered liberty, such that
neither liberty nor justice would exist if they were sacrificed.” Washington v. Glucksberg, 521 U.S.
702, 720-21 (1997) (internal quotation marks and citations omitted). The Fourteenth Amendment
“forbids the government to infringe fundamental liberty interests at all, no matter what process is
provided, unless the infringement is narrowly tailored to serve a compelling state interest.” Id. at
721 (internal quotations omitted).
       The substantive due process clause protects two types of privacy rights. Whalen v. Roe, 429
U.S. 589, 599-600 (1977): (1) an individual’s right to make “personal decisions relating to marriage,
procreation, contraception, family relationships, child rearing, and education.” Lawrence v. Texas,


         4
            In her reply brief, Jenkins argues the privacy claim is also based on Shanell’s disenrollment from school and
Rock Hill’s “intentional refusal” to provide a tutor. These claims were not mentioned in her original brief, and they are
therefore waived. United States v. Campbell, 279 F.3d 392, 401 (6th Cir. 2002) (“[T]he appellant cannot raise new
issues in a reply brief.”).
Nos. 06-4550/4551        Jenkins, et al. v. Rock Hill Local School District, et al.             Page 8


539 U.S. 558, 574 (2003); and (2) an individual’s “interest in avoiding disclosure of personal
matters.” Whalen, 429 U.S. at 599; Kallstrom v. City of Columbus, 136 F.3d 1055, 1060 (6th Cir.
1998). Plaintiffs assert their claim based on both types of privacy rights.
               1.      Fundamental Right of Child Rearing
        Plaintiffs claim a “parent’s right to the orderly rearing and education of her child is afforded
constitutional protection.” Indeed, parents have a liberty interest in the care, custody, and control
of their children. Troxel v. Granville, 530 U.S. 57, 65 (2000); see also Pierce v. Soc’y of Sisters,
268 U.S. 510, 535 (1925) (Fourteenth Amendment prevents “unreasonably interfer[ing] with the
liberty of parents and guardians to direct the upbringing and education of children under their
control.”); Barrett v. Steubenville City Schools, 388 F.3d 967, 972 (6th Cir. 2004) (noting the
fundamental right of parents to raise their child has been clearly established); Johnson v. City of
Cincinnati, 310 F.3d 484, 499 (6th Cir. 2002) (“[A] family member’s right to participate in child
rearing and education is one of the most basic and important associational rights protected by the
Constitution.”).
        Evans’s actions against Plaintiffs did not violate their fundamental rights. Mulkey was
subjected to an interview and Jenkins was subject to an investigation and court complaint. But
neither was deprived of her child. Neither lost care, custody, or control of her child nor the right to
raise her child. At most, they were victims of something resembling malicious prosecution or
defamation, neither of which are cognizable as constitutional violations of privacy. Albright v.
Oliver, 510 U.S. 266, 271 n.4 (1994); Paul v. Davis, 424 U.S. 693, 702 (1976). There are cases in
other circuits finding that parents who lost custody of their children because of malicious, false
reports suffered constitutional violations. Brokaw, 235 F.3d at 1018-19; Morris v. Dearborne, 181
F.3d 657, 667 (5th Cir. 1999); Gedrich v. Fairfax County Dep’t of Family Servs., 282 F. Supp. 2d
439, 461 (E.D. Va. 2003). Here, however, there was no separation. There is no constitutional
violation in merely being subjected to a false report. See also Croft v. Westmoreland County
Children & Youth Servs., 103 F.3d 1123, 1125 (3d Cir. 1997) (holding that a “child abuse
investigation does not, in and of itself, constitute a constitutional deprivation”).
               2.      Avoiding Disclosure of Private Matters
        Plaintiffs also base their privacy claim on the alleged disclosure of information to Children
Services. In J.P. v. DeSanti, 653 F.2d 1080, 1091 (6th Cir. 1981), this Court rejected the idea there
is a general constitutional right of nondisclosure of personal information. Rather,“any constitutional
right to privacy must be restricted to those personal rights that can be deemed fundamental or
implicit in the concept of ordered liberty.” Kallstrom, 136 F.3d at 1062 (citing DeSanti, 653 F.2d
at 1090) (internal quotation marks omitted).
         In Kallstrom, the Court identified a situation where nondisclosure of personal information
was a constitutionally protected right: undercover police officers have a constitutionally protected
privacy interest in some personal information contained in their personnel files under the substantive
due process clause. 136 F.3d at 1059. The officers’ privacy interests in the personal information
are of a constitutional dimension because they implicate a fundamental liberty interest, namely, their
lives, their families’ lives, and their personal security. Id. at 1062. Their personal security was
threatened because the release of that information created a “serious risk to the personal safety” of
the officers and their families from a violent gang likely to seek revenge. Id. at 1063. This Court
has also held that “information regarding private sexual matters warrants constitutional protection
against public dissemination.” Bloch v. Ribar, 156 F.3d 673, 686 (6th Cir. 1998).
       Kallstrom “did not create a broad right protecting plaintiffs’ personal information.” Barber
v. Overton, 496 F.3d 449, 456 (6th Cir. 2007) (release of correctional officers’ social security
numbers was not sensitive enough to warrant constitutional protection despite threat of retaliation);
Nos. 06-4550/4551        Jenkins, et al. v. Rock Hill Local School District, et al.            Page 9


see also Bailey v. City of Port Huron, --- F.3d ----, No. 06-2375, 2007 WL 3196505 (6th Cir. Nov.
1, 2007) (criminal suspects have no constitutional right to privacy in their mug shots or in
information contained in a police report); Overstreet v. Lexington-Fayette Urban County Gov’t, 305
F.3d 566, 575 (6th Cir. 2002) (no privacy interest in personal financial affairs); Doe v. Wigginton,
21 F.3d 733 (6th Cir. 1994) (disclosure of HIV infection not violation of constitutional right to
privacy).
        Here, Plaintiffs lack a constitutional invasion of privacy claim because they were not put at
a serious risk of losing a fundamental liberty interest. Although Jenkins did face a court complaint
for child neglect, she was not separated from her child. The same is even more true for Mulkey; any
harm to her from being interviewed by a Children Services investigator was at most de minimis.
        For the same reason that Plaintiffs were not deprived of a fundamental right, they were not
victimized by the dissemination of information that is not of a constitutional magnitude. Because
Plaintiffs’ privacy claims fail under either theory, the district court did not err in granting summary
judgment on those claims.
       C.      District Court’s Factual Summaries
        Plaintiffs also challenge the district court’s orders granting summary judgment, contending
they made improper credibility determinations and disputing some of the word choices the court
used. Having reviewed the evidence in these cases and the district court’s opinions, we conclude
this challenge is without merit.
IV.    CONCLUSION
       For the foregoing reasons, the judgment of the district court is REVERSED with regard to
Jenkins’s First Amendment retaliation claim against Evans and is AFFIRMED on all other claims.